Title: To Thomas Jefferson from Horatio Gates, 5 January 179[4]
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
Rose Hill 5th: January 1793. [i.e. 1794]

The Hermit of Rose Hill sees it confirmed by Yesterdays post, that you have actually Resign’d your Office! but his prophetic Soul, Augurs no Benefit to the State by such a Sacrafice; If the best Seamen abandon the Ship in a Storm, she must Founder; and if all Human means are neglected, Providence will not Care for The Vessel; She must Perish! A Hermit, as He knows little of what passes in the World, cannot reason from Causes, to Conduct; He can only Lament your going to Monte  Celli, when you seem so much wanted at philadelphia. Your Report to Congress upon the Trade of the US., Has Filled every Patriot Breast with Gratitude; and Admiration; You therefore Retreat covered with Glory; The Public Gratitude may one day Force You from that Retreat, so make no rash Promises, lest like other great Men you should be Tempted to break them. If you go to Virginia, I request you will deliver the Letters, and Letter Book, which I had the pleasure to send you last Summer, to the Post Office. If you come this Way the Hermits Cell is open to receive You. That Heaven may prosper You, wherever you go, is the prayer of Your Faithful Humble Servant,

Horatio Gates


P.S. Mrs. Gates presents you her Compliments.

